Case 3:20-cv-06772-FLW-TJB Document 12-1 Filed 06/26/20 Page 1 of 9 PageID: 303



 FERRARA LAW GROUP, P.C.
 Ralph P. Ferrara, Esquire (ID #024521985)
 Kevin J. Kotch (ID #050341993)
 50 W. State Street, Suite 1100
 Trenton, New Jersey 08608
 P: (609) 571-3738
 F: (609) 498-7440
 Attorneys for Plaintiff
                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
 MARK DANIEL HOSPITALITY
 LLC (d/b/a INC)
                                              NO. 3:20-cv-06772-FLW-TJB
 Plaintiff,

 v.

 AMGUARD INSURANCE
 COMPANY
 Defendant.


      MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION
       TO REMAND THIS MATTER TO NEW JERSEY STATE COURT

        Plaintiff Mark Daniel Hospitality LLC (d/b/a INC) (“Plaintiff or “MDH”)

 submits this memorandum in support of its Motion to Remand this case to New

 Jersey state court. This Court should remand the matter as Defendant Amguard

 Insurance Company (“Defendant” or “Amguard”) has failed to establish that the

 amount in controversy is $75,000, a requirement for diversity jurisdiction. In the

 alternative, this Court should exercise its discretion to not hear this declaratory

 judgment action involving solely undecided state law insurance issues.




                                         1
Case 3:20-cv-06772-FLW-TJB Document 12-1 Filed 06/26/20 Page 2 of 9 PageID: 304




                            STATEMENT OF FACTS

        Plaintiff filed this declaratory judgment action in the New Jersey Superior

 Court – Law Division in Mercer County, New Jersey. Declaration of Ralph P.

 Ferrara, Esquire (“Ferrara Decl.”), ¶ 2 & Exh. A. In this action, Plaintiff seeks a

 declaratory judgment that, among other things, Amguard has an obligation to

 provide business interruption coverage, including coverage for business income,

 extra expense and loss resulting from actions of civil authority. See Complaint

 (Ferrera Decl., Exh. A). Plaintiff runs a restaurant which has been shut down as

 result of the coronavirus health emergency and orders of the Governor of New

 Jersey. Complaint ¶¶ 18-19 (Ferrara Decl., Exh. A). This action is one of many

 actions that have been filed in Mercer County, New Jersey to resolve business

 interruption claims resulting from coronavirus and the Governor’s Orders; these

 cases have been assigned initially to one judge, the Honorable Douglas H. Hurd,

 Presiding Civil Judge. Ferrara Decl., ¶ 4. In one of these actions, Amguard is a

 defendant and has not sought to remove the case to federal court. Ferrara Decl. ¶¶

 4-6.

        On June 2, 2020, Defendant filed a notice of removal. Defendant based the

 removal on diversity jurisdiction. Defendant alleged that “[t]his Court has original

 jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) in that there is

 complete diversity between the parties and the amount in controversy in this matter


                                          2
Case 3:20-cv-06772-FLW-TJB Document 12-1 Filed 06/26/20 Page 3 of 9 PageID: 305




 exceeds the sum or value of $75,000, exclusive of interest and costs.” Notice of

 Removal ¶ 5 (Ferrara Decl., Exh. B). As to the amount in controversy, Defendant

 offers only the conclusion that “[t]he amount in controversy in this action exceeds

 $75,000 because Plaintiff seeks a declaration that it is entitled to coverage for any

 loss and damage resulting from the closure of its restaurant, which, upon

 information and belief, would exceed $75,000.” Notice of Removal ¶ 10 (Ferrara

 Decl., Exh. B).

                                   ARGUMENT

 I.    This Court Should Remand This Case As Defendant Has Failed To
       Establish That The Amount In Controversy Is More Than $75,000, A
       Prerequisite For Diversity Jurisdiction.

       This Court should remand this action to state court as Amguard has failed to

 establish that there is more than $75,000 in controversy, as is its burden on

 removal. Amguard offers only its conclusory statement that, upon information or

 belief, the amount is more than $75,000. This does not satisfy Amguard’s burden.

       On a motion to remand, it is the removing party’s burden to establish the

 existence of federal jurisdiction, and all doubts must be resolved in favor of

 remand. Batoff v. State Farm Ins. Co., 977 F.2d 848, 851 (3d Cir. 1992). A

 conclusory statement that the matter involves more than $75,000 does not satisfy

 this burden. See Williams v. Best Buy Co., 269 F.3d 1316, 1319-20 (11th Cir.

 2001) (conclusory allegations that the jurisdictional amount is satisfied are not


                                          3
Case 3:20-cv-06772-FLW-TJB Document 12-1 Filed 06/26/20 Page 4 of 9 PageID: 306




 sufficient to satisfy the party’s burden); Taylor v. Lexington Ins. Co., Civ. A. No.

 06-1586, 2006 WL 8456328 (E.D. La. June 27, 2006) (conclusory statement that

 amount in controversy is more than $75,000 is insufficient).

       This Court should remand this action as Amguard has failed to meet its

 burden of establishing that more than $75,000 is in controversy.

 II.   In The Alternative, This Court Should Abstain From Hearing This
       Matter Involving Solely A Declaration Of Plaintiff’s Rights Under New
       Jersey State Insurance Law.

       Plaintiff also moves to remand this case to state court based on the

 discretionary nature of the Declaratory Judgment Act (“DJA”), 28 U.S.C. §§ 2201-

 2202. This Court should exercise its discretion to decline to hear this declaratory

 jurisdiction action which is focused on unsettled and novel issues of state insurance

 law. This action is similar to numerous other actions currently pending before one

 judge in Mercer County, New Jersey, the court from which this matter was

 removed. This includes a similar action against Amguard, which it has not sought

 to remove.

       Under the DJA, courts “may declare the rights and other legal relations of

 any interested party seeking such declaration, whether or not further relief is or

 could be sought.” 28 U.S.C. § 2201(a). Under the DJA, district courts have

 “discretionary rather than compulsory, jurisdiction….” Reifer v. Westport Ins.

 Corp., 751 F.3d 129, 134 (3d Cir. 2014) (citing Brillhart v. Excess Ins. Co. of Am.,


                                          4
Case 3:20-cv-06772-FLW-TJB Document 12-1 Filed 06/26/20 Page 5 of 9 PageID: 307




 316 U.S. 491, 494 (1942)). Thus, the district court may “in the sound exercise of

 its discretion, … stay or dismiss an action seeking a declaratory judgment before

 trial or after all arguments have drawn to a close.” Wilton v. Seven Falls Co., 515

 U.S. 277, 288 (1995). District courts have the discretion to decide whether to

 entertain an action under the DJA, even where the suit otherwise satisfies subject

 matter jurisdiction prerequisites. Id. at 282. These principles apply where an

 action was removed to federal court where the party was seeking a declaratory

 judgment under the state’s declaratory judgment act. Reifer, 751 F.3d at 134 n.4.

       The Third Circuit Court of Appeals has set forth a “non-exhaustive” list of

 factors to consider when declining jurisdiction. Reifer, 751 F.3d at 144, 147. The

 first factor is whether there exists a parallel state court proceeding, meaning “a

 matter pending in state court in which all the matters in controversy between the

 parties could be fully adjudicated.” Id. at 139. A finding that a parallel proceeding

 exists in state court “militates significantly in favor of declining jurisdiction.”

 Reifer, 751 F.3d at 144-145. The lack of a parallel state court proceeding does not

 necessarily require the court to exercise jurisdiction. See id. at 143 (“We have not

 yet addressed the related question of whether the mere non-existence of pending

 parallel state court proceedings requires the district court to exercise its jurisdiction

 and hear the case under the DJA.”).            Here, there is no parallel state court

 proceeding as the state court case was removed to federal court. That said, there


                                            5
Case 3:20-cv-06772-FLW-TJB Document 12-1 Filed 06/26/20 Page 6 of 9 PageID: 308




 are numerous insurance coverage cases pending in state court in Mercer County,

 New Jersey involving business interruption coverage for business losses resulting

 from the pandemic and the Governor’s orders. These cases are currently assigned

 to one judge. Ferrara Decl. ¶ 4.

       After determining whether a parallel state court proceeding exists, the court

 must next consider the following non-exhaustive factors:

       1) the likelihood that a federal court declaration will resolve the uncertainty
       of obligation which gave rise to the controversy;

       2) the convenience of the parties;

       3) the public interest in settlement of the uncertainty of obligation;

       4) the availability and convenience of other remedies;

       5) a general policy of restraint when the same issues are pending in
       state court;

       6) avoidance of duplicative litigation;

       7) prevention of the use of the declaratory action as a method of
       procedural fencing or as a means to provide another forum in a race of
       res judicata; and

       8) in the insurance context, an inherent conflict of interest between an
       insurer’s duty to defend in a state court and its attempt to characterize
       that suit in federal court as falling within the scope of a policy
       exclusion.

 Reifer v. Westport Ins. Co., 751 F.3d 129, 146 (3d Cir. 2014). Courts are to give

 weight to these factors “to the extent they are relevant.” Id. The Third Circuit also



                                            6
Case 3:20-cv-06772-FLW-TJB Document 12-1 Filed 06/26/20 Page 7 of 9 PageID: 309




 noted that “there will be situations in which district courts must consult and

 address other relevant case law or considerations.” Id.

       The Third Circuit has focused on whether a declaratory action involves

 “unsettled questions of state law.” State Auto Ins. Cos. v. Summy, 234 F.3d 131,

 135 (3d Cir. 2000). In Summy, the Third Circuit noted that district courts should

 be “particularly reluctant” to exercise jurisdiction under the DJA when the

 applicable state law is “uncertain and undetermined.” In Reifer, the Third Circuit

 affirmed the district court’s decision to not exercise jurisdiction in a case involving

 state insurance law:

       We conclude that declining jurisdiction was proper because the lack
       of pending parallel state proceedings was outweighed by another
       relevant considerations, namely, the nature of the state law issue
       raised by Reifer. Where state law is uncertain or undetermined, the
       proper relationship between federal and state courts requires district
       courts to “step back” and be “particularly reluctant” to exercise DJA
       jurisdiction. The fact that district courts are limited to predicting –
       rather than establishing – state law requires “serious consideration”
       and is “especially important in insurance coverage cases.”

 Reifer, 751 F.3d at 148 (citations omitted); see Lambert v. State Farm Mut. Auto.

 Ins. Co., 417 F. Supp. 3d 629 (E.D. Pa. 2019) (declining to exercise subject matter

 jurisdiction over declaratory judgment action involving unsettled and novel state

 law insurance coverage issues even though there was no parallel state proceeding).

       This matter presents a substantial, unprecedented matter of concern for the

 State of New Jersey, its businesses and the insurance industry serving New Jersey.


                                           7
Case 3:20-cv-06772-FLW-TJB Document 12-1 Filed 06/26/20 Page 8 of 9 PageID: 310




 The coronavirus and the Governor’s orders have shut down many businesses

 throughout the state. Many of these businesses purchased business interruption

 insurance and paid premiums to only be told now that the insurers will not honor

 this coverage for a number of reasons. This case presents substantial novel and

 unsettled questions of state insurance law.      There is no state law authority

 interpreting how the provisions of the business interruption insurance apply in the

 context of the coronavirus (or any virus) and the Governor’s orders. The case will

 also require the Court to interpret and determine the impact of the New Jersey

 State Governor’s orders, another important issue of New Jersey state law. The

 state court is the best place for these questions to be determined. Indeed, there are

 a number of similar cases currently pending before a single judge in the New

 Jersey Superior Court, Law Division, Mercer County, where this case was pending.

 This includes another action against Amguard involving the same issues.

 Amguard has elected not to remove that action. Ferrara Decl. ¶¶ 4-6 & Exhs. C &

 D. Remanding the case would serve the further goal of lessening the possibility of

 inconsistent and conflicting decisions on similar issues of state insurance law, and

 in this case, involving the same insurer.1




 1
  A number of the factors do not cut either way. For example, with respect to the
 convenience of the parties, both courts are located in Trenton, New Jersey.
                                              8
Case 3:20-cv-06772-FLW-TJB Document 12-1 Filed 06/26/20 Page 9 of 9 PageID: 311




       Given the overwhelming prominence of important unsettled and novel issues

 of New Jersey state insurance law, this Court should decline to exercise

 jurisdiction under the DJA and should remand this matter to state court.

                                   CONCLUSION

       This Court should remand the matter as Amguard has failed to establish that

 the amount in controversy is $75,000, a requirement for diversity jurisdiction. In

 the alternative, this Court should exercise its discretion to not hear this declaratory

 judgment action involving solely undecided state law insurance issues.

                                               Respectfully submitted,

                                               FERRARA LAW GROUP, P.C.

 DATE: June 26, 2020                     BY: /s/ Ralph P. Ferrara
                                             RALPH P. FERRARA, ESQUIRE
                                             Attorney for Plaintiff Mark Daniel
                                             Hospitality LLC (d/b/a INC)




                                           9
